Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 2-21 are pending in this application, which is a CON of Serial Number 16/605475, now US Patent 11,170,993.
	The preliminary amendment dated 11/24/2021 adding new claims 2-21 and canceling claim 1 has been entered.

Specification
The disclosure is objected to because of the following informalities listed below.
Appropriate correction is required.
	In paragraph 0001, the lineage should be updated to reflect maturation into US Patent 11,170,993.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8, 12, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3 lines 1-2, the term “the substrate surface” lacks antecedent basis and/or is confusing as to what surface is being referred to.
	In claim 3 line 3, please insert a period at the end of the sentence.
	In claim 4 line 2, the term “the metal surface” lacks antecedent basis and/or is confusing as to what it is referring to.
In claim 5 line 2, the term “the metal surface” lacks antecedent basis and/or is confusing as to what it is referring to.
In claim 6 line 2, the term “the metal surface” lacks antecedent basis and/or is confusing as to what it is referring to.
In claim 8 lines 1-2, the term “low-k material” is deemed indefinite as said term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that very low k is defined in the specification as <3.5 (0195) but there is no definition of low k.
In claim 12 line 1, the term “the first precursor” lacks antecedent basis.  It is noted that claim 1 recites a first silicon precursor and has been treated as such in this office action.  Appropriate amendment is requested.
In claim 18 line 1, the claim should be --17--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,170,993 in view of Romero et al. (2015/0170961).
	Tois discloses a plasma enhanced atomic layer deposition (PEALD) process for selectively depositing an oxide on a dielectric surface of a substrate comprising: providing a substrate comprising a first dielectric surface and a second metal surface; conducting at least one deposition cycle comprising alternately and sequentially contacting the substrate with a first silicon precursor comprising oxygen and a second reactant comprising reactive species from a plasma generated in a gas comprising hydrogen and not oxygen; wherein the first precursor adsorbs on the substrate surface and the second reactant reacts with the adsorbed first precursor to selectively form an oxide on the first dielectric surface relative to the second metal surface (claim 1), which is similar to pending claim 1.  However, the reference fails to teach a titanium nitride surface.
Romero teaches selective deposition of metal films by atomic layer deposition (title) in which the substrate contains portions of a conductive metal such as titanium nitride (0035).  It would have been obvious to utilize titanium nitride in Tois with the expectation of success depending on the desired final product because Romero teaches of using titanium nitride as a metal surface.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        12/07/2022